HOBSON, Acting Chief Judge.
Appellant filed a complaint in the trial court under the Uniform Enforcement of Support Act. The trial court dismissed the cause on the ground that the appellee had pending in the same trial court an action for dissolution of marriage and the best interest of both parties would best be served by having all matters determined in one suit.
Section 88.031(6), Fla.Stat., F.S.A. provides that:
“Duty of support includes any duty of support imposed or imposable by law, or by any court order, decree or judgment, whether interlocutory or final, whether incidental to a proceeding for divorce, judicial separation, separate maintenance or otherwise.”
In Thompson v. Thompson, Fla.1957, 93 So.2d 90, our Supreme Court held that the act “is designed to provide a remedy entirely separate from and independent of any remedies existing under other applicable provisions of law ...”
Therefore, we hold that the trial court erred in dismissing appellant’s complaint under the act.
Reversed and remanded.
BOARDMAN, J., and JOANOS, JAMES E., Associate Judge, concur.